Mr. Justice Beckwith delivered the opinion of the Court: A judgment should not be rendered in an attachment suit for a greater sum than is claimed by the affidavit where there is no appearance by the defendant or personal service of the writ (12 Ill. 198), nor should it exceed the ad damnum of the plaintiffs’ declaration. Breese, 174; 3 Scam. 347; 2 Gilm. 375; 19 Ill. 46; 22 id. 287; 24 id. 197; 27 id. 293. We are of the opinion that a return of non est inventáis is not necessary to authorize the rendition of a judgment under the provisions of the act of February 12, 1857. Laws of 1857, p. 51. jReversed and rema/nded.